Case 2:16-cr-00242-KJM Document 112 Filed 04/19/21 Page 1 of 10
Case 2:16-cr-00242-KJM Document 112 Filed 04/19/21 Page 2 of 10
Case 2:16-cr-00242-KJM Document 112 Filed 04/19/21 Page 3 of 10
Case 2:16-cr-00242-KJM Document 112 Filed 04/19/21 Page 4 of 10
Case 2:16-cr-00242-KJM Document 112 Filed 04/19/21 Page 5 of 10
Case 2:16-cr-00242-KJM Document 112 Filed 04/19/21 Page 6 of 10
Case 2:16-cr-00242-KJM Document 112 Filed 04/19/21 Page 7 of 10
Case 2:16-cr-00242-KJM Document 112 Filed 04/19/21 Page 8 of 10
Case 2:16-cr-00242-KJM Document 112 Filed 04/19/21 Page 9 of 10




  April 15, 2021
Case 2:16-cr-00242-KJM Document 112 Filed 04/19/21 Page 10 of 10
